11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

In the matter of the Estate of                 * From the County Court at Law
James Booker Hogan, deceased,                    of Brown County,
                                                 Trial Court No. PRB014208

No. 11-20-00170-CV                             * June 9, 2022

                                               * Memorandum Opinion by Williams, J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against Gary E. Hogan.